 


109 HR 701 IH: Personal Accountability in Campaign Committees Act
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 701 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit an authorized committee of a winning candidate for election for Federal office which received a personal loan from the candidate from making any repayment on the loan after the date on which the candidate begins serving in such office. 
 
 
1.Short TitleThis Act may be cited as the Personal Accountability in Campaign Committees Act. 
2.Prohibiting repayment of candidate personal loans after date on which candidate begins serving in elected officeSection 315 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a) is amended by adding at the end the following new subsection: 
 
(k)Limitations on repayment of personal loans made by candidate to committeeAn authorized committee of a winning candidate for an election for Federal office occurring after December 2005 which received a personal loan from the candidate may not make any repayment with respect to such loan on or after the date on which the candidate begins serving in the office.. 
 
